Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    April 03, 2015

The Court of Appeals hereby passes the following order:

A15E0025. TMX FINANCE HOLDINGS, INC. et al. v. DRUMMOND
    FINANCIAL SERVICES, LLC et al.

      TMX Finance Holdings, Inc., and the other defendants below (collectively,
“TMX”), have moved pursuant to our Rule 40 (b) for (i) an emergency stay of all
proceedings in the trial court pending appeal, or, in the alternative, (ii) a stay of the
trial court’s February 26, 2015, order disqualifying TMX’s trial counsel (the
“Disqualification Order”) and the trial court’s March 30, 2015 order requiring that
TMX identify substitute counsel by April 3, 2015. This Court may, under our Rule
40 (b), issue such orders as may be necessary to preserve jurisdiction of an appeal or
to prevent the contested issue from becoming moot.
      On March 30, 2015, this Court granted TMX’s application for an interlocutory
appeal from the Disqualification Order, and TMX filed a notice of appeal in the trial
court on March 31, 2015. TMX represents that the trial court entered its March 30,
2015 order following a hearing in which neither the trial court, nor the parties, were
aware that this Court had granted the interlocutory application. TMX also represents
that it has filed an emergency motion in the trial court seeking a stay of the
underlying litigation pending its appeal, but that the trial court has not yet ruled on
that motion.
      As it has complied with the interlocutory appeal procedure, TMX’s notice of
appeal serves as supersedeas of the Disqualification Order. See OCGA §§ 5-6-34 (b),
5-6-46. See Lassiter Props. v. Davidson Mineral Props., 230 Ga. App. 216, 217 (495
SE2d 663) (1998) (“[A] notice of appeal from [a disqualification order] does not act
as a supersedeas unless the interlocutory appeal procedure has been followed.”)
(emphasis supplied). The trial court’s March 30, 2015, order requires that TMX
identify its substitute counsel, whereupon several pending motions would be set for
hearing.   As such, the order enforces the Disqualification Order and is also
superseded by TMX’s notice of appeal. See Cherry v. Coast House, 257 Ga. 403, 404
(2) (359 SE2d 904) (1987) (“Because of the effect of the supersedeas the trial court
loses all jurisdiction as to matters contained within the appeal.”) (citation omitted).
And by TMX’s representation, the March 30, 2015 order has not been stayed by the
trial court. TMX’s motion to stay the Disqualification Order and the March 30, 2015
order pending appeal is GRANTED.
      TMX does not show, however, that we should grant, under authority of our
Rule 40 (b), its motion to stay the proceedings below pending the appeal. To that
extent, TMX’s motion is DENIED. Per TMX’s representation, the issue of a stay of
proceedings remains pending before the trial court, and TMX does not show that a
grant of its motion to stay the underlying litigation is necessary to preserve our
jurisdiction over its appeal or to prevent the contested issue from becoming moot.




                                        Court of Appeals of the State of Georgia
                                                                             04/03/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.